MINER, Circuit Judge,
dissenting:
Because I believe that the statistical analysis employed by the petitioners was seriously flawed and therefore insufficient to raise the presumption of discriminatory intent, I respectfully dissent.
Since the Connecticut quota system for summoning jurors favored representation of the smaller towns, the district court concluded that the statute discriminates against blacks, who reside predominately in the more populated regions of the county. The conclusion was based entirely on the expert testimony of a statistician, who estimated that 368 blacks would be summoned under the quota system instead of the 501 who would appear if they were summoned in proportion to their representation in the entire county population.
Apparently lacking information as to the number of blacks registered to vote and therefore eligible for jury duty, the statistician presumed black voter registration (as well as white voter registration) to be 100% of the adult population for the purposes of his model. This approach was believed to be more than fair, because the effect of the voting registration requirement was to decrease the number of blacks actually summoned. Indeed, the State conceded that the use of voter lists “has traditionally resulted in an under-representation of blacks for blacks as a group tend to register to vote less frequently than ’do whites.” Brief for the Appellant at 5.
In order to find intentional discrimination on the part of the State of Connecticut, however, it is not enough simply to demonstrate an underrepresentation of blacks in the array of jurors. What must be shown is that the Connecticut statute brought about that underrepresentation. In the absence of actual information as to the number and distribution of blacks registered to vote, i.e., eligible for jury service, in the county population, that showing cannot be made. The reason it cannot is that the black proportion of those registered to vote in the towns may be greater than the black proportion of those registered to vote in the city, and the statute, since it favors the towns, would therefore have no pernicious effect insofar as jury service by blacks is concerned. Underrepresentation of blacks, if found under those circumstances, would be due to some factor other than the statute challenged by these petitioners.
Two other considerations favor the denial of the writ sought by the petitioners. First, the number of blacks in the array summoned under the challenged statute is estimated. In previous cases involving fourteenth amendment violation claims, the actual number of the minority members summoned was known. Vasquez v. Hil*260lery, — U.S. —, 106 S.Ct. 617, 88 L.Ed.2d 598 (1986) (total absence of blacks from grand juries was known fact); Castaneda v. Partida, 430 U.S. 482, 97 S.Ct. 1272, 51 L.Ed.2d 498 (1977) (actual number of Mexican-Americans summoned over an extended period was “observed”); Villafane v. Manson, 504 F.Supp. 78 (D.Conn.) (actual percentage of Puerto Ricans in the electorate, as well as actual number summoned, was known), aff'd mem., 639 F.2d 770 (2d Cir.1980). Here, not only is the actual number of blacks summoned under the quota system unknown, but the estimate is not even based on the universe of blacks eligible for jury duty. Second, the use of statistical models to prove claims of discrimination in jury selection procedures has been limited heretofore to cases involving a subjective selection process. J. Nowak, R. Rotunda & J. Young, Constitutional Law 602 (2d ed. 1983); see Brown v. Allen, 344 U.S. 443, 73 S.Ct. 397, 97 L.Ed. 469 (1953). When, as here, jurors are selected randomly, in accordance with objective statutory criteria, there is no basis for the use of statistical analysis to raise a presumption of discriminatory intent. Under these circumstances, we are required to presume that the statute meets constitutional standards, absent a showing of discriminatory intent on the part of the legislature. Arlington Heights v. Metropolitan Housing Development Corp., 429 U.S. 252, 265, 97 S.Ct. 555, 563, 50 L.Ed.2d 450 (1977).
We deal here with two people who stand convicted of serious crimes involving the wounding of police officers by gunfire in the course of a robbery. Their convictions were affirmed after appeal to the Connecticut Supreme Court, where the same argument presented here was advanced and rejected. Before granting the writ to these petitioners, thereby making possible the release of an unknown number of offenders convicted by juries drawn under the challenged statute, I would at least remand to the district court for further findings as to the actual operation of Connecticut’s statutory jury quota system.